DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action is in response to amendments filed on 3/9/2022. Claims 1, 2, 5, 7, 8, 10, 11, and 16-20 have been amended. Claim 9 is cancelled. Claims 1-8 and 10-20 are pending.
	The amendments have overcome the 35 U.S.C. 112(b) rejections, which are therefore withdrawn.

Response to Arguments
	Applicant’s arguments against the prior art rejection of claim 1, and similarly claim 8, have been fully considered but are moot in light of the new grounds of rejection made in view of Thiesfeld et al. (20110113313, pub. May 12, 2011), provided in more detail below. Regarding the argument of page 10 of the remarks, which states: “Nicolaidis' discussion of the detection circuit 5 being connected to the input of the multiplexing circuit 7 fails to relate to the multiplexing circuit 7 sending an indication of an error in the data to the logic circuit 3a”, it is noted that Nicolaidis discloses in Fig 4 par. [0041] that the output of detection circuit 5 is connected to a hold input of each of the latches (4b …). In par. [0043], Nicolaidis discloses when an error is detected by detection circuit 5, it holds the latches (4b . . . ) and orders transmission of the corrected data to logic circuit 3a. This hold feature of Nicolaidis is interpreted as the claimed “indicator of an error”. Regarding the argument on page 11 of the remarks that Nicolaidis does not disclose outputting the first data concurrent with performing at least a portion of the error correction operation, it is noted that Nicolaidis in par. [0040] that data read in memory 1 are first of all processed in logic circuit 3a of the first stage, the processed data are then stored in the first stage latch 4a before being processed in the second stage logic circuit 3b, and the second stage latch 4b stores the data processed by logic circuit 3b before sending them to a next stage. Nicolaidis further clarifies in par. [0042] discloses first multiplexing circuit 7 sends the data read in memory 1 to first stage logic circuit 3a, and at the same time, detection circuit 5 examines the data to detect a possible error and the correction circuit performs correction of the data. In par. [0043], Nicolaidis then adds if an error is detected, latches (4b …) are held and the corrected data to logic circuit 3a is transmitted, followed by transmission to 4a, 3b, and 4b, as already established in par. [0040] of Nicolaidis.

	Applicant’s arguments against the prior art rejection of claim 17 have been fully considered but are moot in light of the new grounds of rejection made in view of Lin et al. (20170168893, pub. Jun. 15, 2017), provided in more detail below.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (20170168893, pub. Jun. 15, 2017), hereinafter “Lin”.

Regarding independent claim 17, Lin discloses:
A method, comprising:  
2receiving, from a host device at a memory device comprising a memory array, 3a write command (see Lin, Fig 4, Fig 5 par. [0060]: the memory management circuit 502 receives a write command from the host system 11 to write data to non-volatile memory module 406);
receiving, from the host device, first data and error detection 5information associated with the write command (see Lin, Fig 4, Fig 5 par. [0060]: when the memory management circuit 502 receives a write command from the host system 11, the error checking and correcting circuit 512 generates an error checking and correcting (ECC) code for data corresponding to the write command, and the memory management circuit 502 writes the data and the corresponding ECC code into the rewritable non-volatile memory module 406, and see par. [0061]: when the memory control circuit unit 404 (or the memory management circuit 502) receives data, the memory control circuit unit 404 (or the memory management circuit 502) divides the data into a plurality of sub-data units, and the ECC circuit 512 performs an error correction encoding operation and generates ECC codes corresponding to the sub-data units);
performing an error correction operation, using the received error detection information, on the first data to obtain second data (see Lin, Fig 8, Fig 9, par. [0065]: the ECC code set ECC1 and a data stream UD1 together form an error checking and correcting (ECC) code frame ECCF1 that is programmed and written into the physical programming unit of the rewritable non-volatile memory module 406, and see par. [0066]: the ECC circuit 512 divides the data stream UD1 into sub-data units DB1-DB32, and see par. [0067], [0068]: after dividing the sub-data units DB1-DB32 into the horizontal row data segments RG1-RG4 and the vertical column data segments CG1-CG8, the ECC circuit 512 applies the Bose-Chaudhuri-Hocquenghem (BCH) code algorithm as an auxiliary encoding algorithm to encode the sub-data units, so as to generate row and column error correcting codes corresponding to the row and column data segments); and
storing the second data and the received error detection information at the memory array based at least in part on the write command (see Lin, Fig 8, Fig 9, par. [0068]: as to the horizontal row data segments RG1-RG4, the ECC circuit 512 adopts the BCH code algorithm to encode the data in the row data segment RG. As to the vertical column data segments CG1-CG8, the ECC circuit 512 generates the column error correcting code BCH corresponding to the column data segment CG, and see par. [0070]: the ECC circuit 512 combines the row error correcting codes BCH1-BCH4 and the column error correcting codes BCH5-BCH12 into the ECC code set ECC1 and stores the ECC code frame ECCF1 including the data stream UD1 (i.e., the sub-data units DB1-DB32) and the ECC code set ECC1 into the rewritable non-volatile memory module 406).

Regarding claim 18, Lin further discloses:
2receiving, at the memory device, a read command from the host device (see Lin, Fig 4, Fig 5 par. [0060]: when the memory management circuit 502 reads the data from the rewritable non-volatile memory module 406, the memory management circuit 202 simultaneously reads the corresponding ECC code, and the error checking and correcting circuit 512 executes the ECC procedure on the retrieved data based on the corresponding ECC code, and see par. [0062]: After receiving the reading command, the memory control circuit unit 404 (or the memory management circuit 502) sends a read command sequence to the rewritable non-volatile memory module 406 to read data from the physical programming units mapped to the logical address);  
3reading the second data and the received error detection information from 4the memory array based at least in part on the read command (see Lin, par. [0070]: After reading the data from the rewritable non-volatile memory module 406, the memory control circuit unit 404 performs the error correcting decoding operation on the data stream read from the ECC code frame ECCF1 by using the ECC code set ECC1 and thereby acquires the correct data stream UD1); and  
5performing a second error correction operation using the received error 6 detection information (see Lin, par. [0062]: A user data stream is obtained from the read data, an error correction decoding operation is performed on the user data stream to generate a corresponding corrected data stream, and the corrected data stream is transmitted back to the host system in response to the reading command. If the to-be-read data are encoded as two or more ECC code frames, the memory control circuit unit 404 (or the memory management circuit 502) reads the data streams corresponding to all of the ECC code frames, performs the error correction decoding operation on the read data streams, combines the data streams as the corrected data streams after successfully correcting the retrieved data streams, and transmits the corrected data streams back to the host system in response to the reading command, and see par. [0070]: After reading the data from the rewritable non-volatile memory module 406, the memory control circuit unit 404 performs the error correcting decoding operation on the data stream read from the ECC code frame ECCF1 by using the ECC code set ECC1 and thereby acquires the correct data stream UD1).

Regarding claim 19, Lin further discloses:
2receiving, at the memory device, a second write command from the host 3device (see Lin, Fig 4, Fig 5 par. [0060]: the memory management circuit 502 receives a write command from the host system 11 to write data to non-volatile memory module 406 (i.e., a new write cycle can start for next data));  
4receiving, from the host device, third data and second error 5detection information based at least in part on the second write command (see Lin, Fig 4, Fig 5 par. [0060]: when the memory management circuit 502 receives a write command from the host system 11, the error checking and correcting circuit 512 generates an error checking and correcting (ECC) code for data corresponding to the write command, and the memory management circuit 502 writes the data and the corresponding ECC code into the rewritable non-volatile memory module 406, and see par. [0061]: when the memory control circuit unit 404 (or the memory management circuit 502) receives data, the memory control circuit unit 404 (or the memory management circuit 502) divides the data into a plurality of sub-data units, and the ECC circuit 512 performs an error correction encoding operation and generates ECC codes corresponding to the sub-data units);  
6performing a second error correction operation, using the second error 7 detection information, on the third data to obtain fourth data (see Lin, Fig 8, Fig 9, par. [0065]: the ECC code set ECC1 and a data stream UD1 together form an error checking and correcting (ECC) code frame ECCF1 that is programmed and written into the physical programming unit of the rewritable non-volatile memory module 406, and see par. [0066]: the ECC circuit 512 divides the data stream UD1 into sub-data units DB1-DB32, and see par. [0067], [0068]: after dividing the sub-data units DB1-DB32 into the horizontal row data segments RG1-RG4 and the vertical column data segments CG1-CG8, the ECC circuit 512 applies the Bose-Chaudhuri-Hocquenghem (BCH) code algorithm as an auxiliary encoding algorithm to encode the sub-data units, so as to generate row and column error correcting codes corresponding to the row and column data segments);  
8generating, at the memory device, a third error detection 9information based at least in part on the fourth data(see Lin, Fig 10 par. [0072]: if the condition of terminating the decoding operation is satisfied (e.g., if the number of times of performing the decoding operation in an iterative manner exceeds a predetermined number of times), the ECC circuit 512 searches at least one uncorrectable sub-data unit from the decoded sub-data units in the decoded data stream and selects at least one target sub-data unit from the at least one uncorrectable sub-data unit. The ECC circuit 512 adjusts the value of the data stream in the at least one target sub-data unit and re-performs the error correction decoding operation on the adjusted column and row data segments through applying the BTC algorithm, so as to output the corrected data stream, and see par. [0075]: After the target sub-data unit is selected, the ECC circuit 512 changes the value of at least one bit of data in the target sub-data unit to generate the adjusted user data stream. For instance, if each sub-data unit includes two bytes of data, the ECC circuit 512 adjusts the value of one bit of data each time by changing “0” to “1” or changing “1” to “0”. In an exemplary embodiment, the ECC circuit 512 may generate a corresponding adjusted data stream, and an XOR operation may be performed on the adjusted data stream and the data stream in the target sub-data unit for changing the bit value of the data. For instance, if the data stream in the target sub-data unit is “11111111”, and the first bit is about to be changed to “0”, the ECC circuit 512 may generate the adjusted data stream “10000000” and perform the XOR operation on the adjusted data stream “10000000” and the data stream “11111111” to obtain the data stream “01111111”. After the value of data in the target sub-data unit is adjusted, the ECC circuit 512 combines the data stream in the target sub-data unit and the data streams in other sub-data units in the first decoded data stream as the adjusted user data stream and re-performs the BTC decoding operation to determine whether the target sub-data unit is correctable); and  
10storing the fourth data and the third error detection information Iiat the memory array based at least in part on the generating (see Lin, Fig 8, Fig 9, par. [0068]: as to the horizontal row data segments RG1-RG4, the ECC circuit 512 adopts the BCH code algorithm to encode the data in the row data segment RG. As to the vertical column data segments CG1-CG8, the ECC circuit 512 generates the column error correcting code BCH corresponding to the column data segment CG, and see par. [0070]: the ECC circuit 512 combines the row error correcting codes BCH1-BCH4 and the column error correcting codes BCH5-BCH12 into the ECC code set ECC1 and stores the ECC code frame ECCF1 including the data stream UD1 (i.e., the sub-data units DB1-DB32) and the ECC code set ECC1 into the rewritable non-volatile memory module 406).

Regarding claim 20, Lin further discloses:
2adjusting the received error detection information based at least in part on 3performing the error correction operation (see Lin, Fig 8, Fig 9, par. [0065]: the ECC code set ECC1 and a data stream UD1 together form an error checking and correcting (ECC) code frame ECCF1 that is programmed and written into the physical programming unit of the rewritable non-volatile memory module 406, and see par. [0066]: the ECC circuit 512 divides the data stream UD1 into sub-data units DB1-DB32, and see par. [0067], [0068]: after dividing the sub-data units DB1-DB32 into the horizontal row data segments RG1-RG4 and the vertical column data segments CG1-CG8, the ECC circuit 512 applies the Bose-Chaudhuri-Hocquenghem (BCH) code algorithm as an auxiliary encoding algorithm to encode the sub-data units, so as to generate row and column error correcting codes corresponding to the row and column data segments), and  
4storing the adjusted error detection information at the memory 5array (see Lin, Fig 8, Fig 9, par. [0068]: as to the horizontal row data segments RG1-RG4, the ECC circuit 512 adopts the BCH code algorithm to encode the data in the row data segment RG. As to the vertical column data segments CG1-CG8, the ECC circuit 512 generates the column error correcting code BCH corresponding to the column data segment CG, and see par. [0070]: the ECC circuit 512 combines the row error correcting codes BCH1-BCH4 and the column error correcting codes BCH5-BCH12 into the ECC code set ECC1 and stores the ECC code frame ECCF1 including the data stream UD1 (i.e., the sub-data units DB1-DB32) and the ECC code set ECC1 into the rewritable non-volatile memory module 406).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaidis (20040193967, pub. Sep. 30, 2004), hereinafter “Nicolaidis”, in view of Thiesfeld et al. (20110113313, pub. May 12, 2011), hereinafter “Thiesfeld”.
Regarding independent claim 1, Nicolaidis discloses:
A method, comprising:  
5receiving, at a memory device comprising a memory array, a read command 6.. (see Nicolaidis, Fig 18 par. [0125]: data read during read cycle from memory 1 to the system, and see Fig 4 par. [0041]: The output of memory 1 is connected in parallel to an input of an error detection circuit 5, to the input of an error correction circuit 6) …
7reading first data from the memory array based at least in part on the read 8command (see Nicolaidis, Fig 4 par. [0040]: The data read in memory 1 are first of all processed in logic circuit 3a of the first stage.  The processed data are then stored in the first stage latch 4a before being processed in the second stage logic circuit 3b. The second stage latch 4b stores the data processed by logic circuit 3b before sending them to a next stage);  
	identifying an error in the first data based at least in part on performing an error correction operation on the first data (see Nicolaidis, Fig 4, Fig 5, par. [0042]: detection circuit 5 examines the data to detect a possible error (step F5) and the correction circuit performs correction of the data (step F6));
	outputting the first data … 12concurrent with performing at least a portion of the error correction operation (see Nicolaidis, Fig 4, Fig 5, par. [0040]: data read in memory 1 are first of all processed in logic circuit 3a of the first stage, the processed data are then stored in the first stage latch 4a before being processed in the second stage logic circuit 3b, and the second stage latch 4b stores the data processed by logic circuit 3b before sending them to a next stage, and see par. [0042]: first multiplexing circuit 7 sends the data read in memory 1 to first stage logic circuit 3a, and at the same time, detection circuit 5 examines the data to detect a possible error and the correction circuit performs correction of the data, and see par. [0043]: if an error is detected, latches (4b …) are held and the corrected data to logic circuit 3a is transmitted (followed by transmission to 4a, 3b, and 4b, as already established in par. [0040]); and 
outputting an indicator of the error … based at least in part on the error correction operation identifying the error in the first data (see Nicolaidis, Fig 4, Fig 5, par. [0041]: the output of detection circuit 5 is connected to a hold input of each of the latches (4b …) of the successor stages, i.e. the stages of order higher than 1, and see par. [0043]: when an error is detected by detection circuit 5, it holds the latches (4b . . . ) and orders transmission of the corrected data to logic circuit 3a, and see par. [0043]: latches of the stages of any order higher than 1 are then unheld (enabled, i.e. the hold signal is disabled)).

Nicolaidis does not explicitly disclose: receiving a read command from a host device, outputting first to data to the host device, and outputting an indicator of the error to the host device.

However, Thiesfeld discloses: receiving a read command from a host device, outputting first to data to the host device, and outputting an indicator of the error to the host device (see Thiesfeld, Fig 1 par. [0020]: When a modified data object is stored at the non-volatile memory 142 and a read command is received from the host 100, the data storage device 132 may check the integrity of the modified data object prior to sending the modified data object to the host 100. For example, the BTC module 137 may retrieve the modified data object from the non-volatile memory and retrieve the check values from the modified data object. The BTC module 137 may then determine a first error indicator value, such as a hash value, from the check values and compare the first error indicator value to a second error indicator value. When the integrity does not surpass the threshold, the data storage device 132 may also alert the host 100 of the errors).

Nicolaidis and Thiesfeld are analogous arts, because they are about error correction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Nicolaidis, with the feature of receiving a read command from a host for data object stored in a memory, checking the integrity of the data object stored in the memory before sending the data object to the host, and the memory alerting the host of errors in the data object by determining a first error indicator value from the check values from the data object and comparing the first error indicator value to a second error indicator value as disclosed by Thiesfeld, with the motivation to provide data integrity, as disclosed by Thiesfeld in par. [0020].

Regarding claim 2, the combination of Nicolaidis and Thiesfeld further discloses:
obtaining second data based at least in part on performing the error correction operation on the first data (see Nicolaidis, Fig 4, Fig 5, par. [0042]: first multiplexing circuit 7 sends (step F4) the data read in memory 1 to first stage logic circuit 3a. At the same time, detection circuit 5 examines the data to detect a possible error (step F5) and the correction circuit performs correction of the data (step F6), and see par. [0043]: If on the other hand an error is detected by detection circuit 5 (No output of F5), the latter then holds (step F7) the latches (4b . . . ) of the stages of order higher than 1 and (step F8) orders transmission of the corrected data to logic circuit 3a); and 
outputting the second data at a determined time after outputting the first data based at least in part on the error in the first data (see Nicolaidis, Fig 4, Fig 5, par. [0043]: Transmission of the corrected data is performed by means of first multiplexing circuit 7 which then receives on its control input a signal causing transmission of the signals applied to its second input by error correction circuit 6. If necessary, transmission of the corrected data by the multiplexer takes account of the fact that the error correction time may be greater than the error detection time of error detection circuit 5. If the error correction circuit is too slow to supply the corrected data after one clock cycle, the latches must be held during the necessary time. When the corrected data have been sent to the first stage latch 4a, the whole of the system contains correct data and the latches of the stages of any order higher than 1 are then unheld).

Regarding claim 3, the combination of Nicolaidis and Thiesfeld further discloses:
2receiving, from the host device, a second read command indicating a reread of 3the memory array based at least in part on outputting the indicator of the error to the host 4device (see Nicolaidis, Fig 5 par. [0043]: If the error correction circuit is too slow to supply the corrected data after one clock cycle, the latches must be held during the necessary time.  When the corrected data have been sent to the first stage latch 4a, the whole of the system contains correct data and the latches of the stages of any order higher than 1 are then unheld (enabled, i.e. the hold signal is disabled) (step F9) before a new operating cycle is started beginning by transmission and analysis of the next data (back to the input of steps F4, F5 and F6), and see Thiesfeld, Fig 1 par. [0020]: When a modified data object is stored at the non-volatile memory 142 and a read command is received from the host 100, the data storage device 132 may check the integrity of the modified data object prior to sending the modified data object to the host 100);  
5reading third data from the memory array based at least in part on the second 6read command (see Nicolaidis, Fig 5 par. [0040]: The data read in memory 1 are first of all processed in logic circuit 3a of the first stage.  The processed data are then stored in the first stage latch 4a before being processed in the second stage logic circuit 3b. The second stage latch 4b stores the data processed by logic circuit 3b before sending them to a next stage);  
7performing a second error correction operation on the third data to obtain 8fourth data (see Nicolaidis, Fig 5 par. [0042]: In normal operation as represented in the flowchart in FIG. 5, first multiplexing circuit 7 sends (step F4) the data read in memory 1 to first stage logic circuit 3a.  At the same time, detection circuit 5 examines the data to detect a possible error (step F5) and the correction circuit performs correction of the data (step F6)); and  
9outputting the fourth data to the host device (see Nicolaidis, Fig 5 par. [0043]: When the corrected data have been sent to the first stage latch 4a, the whole of the system contains correct data and the latches of the stages of any order higher than 1 are then unheld (enabled, i.e. the hold signal is disabled) (step F9) before a new operating cycle is started, and see Thiesfeld, Fig 1 par. [0020]: When a modified data object is stored at the non-volatile memory 142 and a read command is received from the host 100, the data storage device 132 may check the integrity of the modified data object prior to sending the modified data object to the host 100).

Regarding claim 4, the combination of Nicolaidis and Thiesfeld further discloses wherein the error correction operation 2corresponds to a single error correction (SEC) operation (see Nicolaidis, Fig 4 par. [0043]: If an error is detected by detection circuit 5 (No output of F5), the latter then holds (step F7) the latches (4b .  . . ) of the stages of order higher than 1 and (step F8) orders transmission of the corrected data to logic circuit 3a.  Transmission of the corrected data is performed by means of first multiplexing circuit 7 which then receives on its control input a signal causing transmission of the signals applied to its second input by error correction circuit 6).

Regarding claim 5, the combination of Nicolaidis and Thiesfeld further discloses:
obtaining second data based at least in part on performing the error correction operation on the first data (see Nicolaidis, Fig 4, Fig 5, par. [0042]: first multiplexing circuit 7 sends (step F4) the data read in memory 1 to first stage logic circuit 3a. At the same time, detection circuit 5 examines the data to detect a possible error (step F5) and the correction circuit performs correction of the data (step F6), and see par. [0043]: If on the other hand an error is detected by detection circuit 5 (No output of F5), the latter then holds (step F7) the latches (4b . . . ) of the stages of order higher than 1 and (step F8) orders transmission of the corrected data to logic circuit 3a),
wherein the indicator of the error comprises an 2indication of a corrected single-bit error within the second data, an indication of an 3uncorrected error within the second data, an indication of an erroneously flipped bit within the second data, or a combination thereof (see Nicolaidis, Fig 4 par. [0043]: If an error is detected by detection circuit 5 (No output of F5), the latter then holds (step F7) the latches (4b .  . . ) of the stages of order higher than 1 and (step F8) orders transmission of the corrected data to logic circuit 3a.  Transmission of the corrected data is performed by means of first multiplexing circuit 7 which then receives on its control input a signal causing transmission of the signals applied to its second input by error correction circuit 6).

Regarding claim 6, the combination of Nicolaidis and Thiesfeld further discloses wherein the error correction operation 2corresponds to a single error correction double error detection (SEC DED) operation (see Nicolaidis, Fig 9 par. [0052]: If an error in the data from the memory is detected by the detection circuit, detection circuit 5 supplies a second control signal, of value 1, representative of an error in the read data.  If an error is detected while the data transmitted by multiplexing circuit 11 are the data read in the memory (C=1), the first stage has been contaminated and a correction must be made.  If on the other hand the error is detected while the data transmitted by multiplexing circuit 11 are the additional data D (C=0), the first stage has not been contaminated and no correction is required).

Regarding claim 7, the combination of Nicolaidis and Thiesfeld further discloses:
 obtaining second data based at least in part on performing the error correction operation on the first data (see Nicolaidis, Fig 4, Fig 5, par. [0042]: first multiplexing circuit 7 sends (step F4) the data read in memory 1 to first stage logic circuit 3a. At the same time, detection circuit 5 examines the data to detect a possible error (step F5) and the correction circuit performs correction of the data (step F6), and see par. [0043]: If on the other hand an error is detected by detection circuit 5 (No output of F5), the latter then holds (step F7) the latches (4b . . . ) of the stages of order higher than 1 and (step F8) orders transmission of the corrected data to logic circuit 3a),
wherein the indicator of the error comprises an 2indication of a corrected single-bit error within the second data, an indication of a double-bit 3error detected within the second data, an indication of an uncorrected error within the second 4data, or an indication of an erroneously flipped bit within the second data, or a combination 5thereof (see Nicolaidis, Fig 9 par. [0052]: If an error in the data from the memory is detected by the detection circuit, detection circuit 5 supplies a second control signal, of value 1, representative of an error in the read data.  If an error is detected while the data transmitted by multiplexing circuit 11 are the data read in the memory (C=1), the first stage has been contaminated and a correction must be made.  If on the other hand the error is detected while the data transmitted by multiplexing circuit 11 are the additional data D (C=0), the first stage has not been contaminated and no correction is required).

Regarding independent claim 8, Nicolaidis discloses:
An apparatus (see Nicolaidis, Fig 4, Fig 9, Fig 18), comprising:  
2an array of memory cells that each comprise capacitive storage elements (see Nicolaidis, Fig 18 par. [0125]: data read during read cycle from memory 1 to the system, and see par. [0120]: During a write phase, the data can be written in memory 1);  
3an interface configured to receive a read command … (see Nicolaidis, Fig 18 par. [0125]: data read during read cycle from memory 1 to the system);
4a first circuit configured to read first data from the array based at least in part 5on the read command (see Nicolaidis, Fig 4 par. [0040]: The data read in memory 1 are first of all processed in logic circuit 3a of the first stage.  The processed data are then stored in the first stage latch 4a before being processed in the second stage logic circuit 3b. The second stage latch 4b stores the data processed by logic circuit 3b before sending them to a next stage); and  
a second circuit coupled with the first circuit and configured to identify an error in the first data based at least in part on performing an 7error correction operation on the first data (see Nicolaidis, Fig 4, Fig 5, par. [0042]: detection circuit 5 examines the data to detect a possible error (step F5) and the correction circuit performs correction of the data (step F6)),
wherein the interface is configured to:
communicate … the 10first data concurrent with the second circuit performing at least a portion of the error correction operation (see Nicolaidis, Fig 4, Fig 5, par. [0040]: data read in memory 1 are first of all processed in logic circuit 3a of the first stage, the processed data are then stored in the first stage latch 4a before being processed in the second stage logic circuit 3b, and the second stage latch 4b stores the data processed by logic circuit 3b before sending them to a next stage, and see par. [0042]: first multiplexing circuit 7 sends the data read in memory 1 to first stage logic circuit 3a, and at the same time, detection circuit 5 examines the data to detect a possible error and the correction circuit performs correction of the data, and see par. [0043]: if an error is detected, latches (4b …) are held and the corrected data to logic circuit 3a is transmitted (followed by transmission to 4a, 3b, and 4b, as already established in par. [0040]), and
communicate … an indicator of the error based at least in part on the error correction operation identifying the error in the first data (see Nicolaidis, Fig 4, Fig 5, par. [0041]: the output of detection circuit 5 is connected to a hold input of each of the latches (4b …) of the successor stages, i.e. the stages of order higher than 1, and see par. [0043]: when an error is detected by detection circuit 5, it holds the latches (4b . . . ) and orders transmission of the corrected data to logic circuit 3a, and see par. [0043]: latches of the stages of any order higher than 1 are then unheld (enabled, i.e. the hold signal is disabled)).

Nicolaidis does not explicitly disclose: receiving a read command from a host device, communicate, to the host device, the first data, and communicate, to the host device, an indicator of the error.

However, Thiesfeld discloses: receiving a read command from a host device, communicate, to the host device, the first data, and communicate, to the host device, an indicator of the error (see Thiesfeld, Fig 1 par. [0020]: When a modified data object is stored at the non-volatile memory 142 and a read command is received from the host 100, the data storage device 132 may check the integrity of the modified data object prior to sending the modified data object to the host 100. For example, the BTC module 137 may retrieve the modified data object from the non-volatile memory and retrieve the check values from the modified data object. The BTC module 137 may then determine a first error indicator value, such as a hash value, from the check values and compare the first error indicator value to a second error indicator value. When the integrity does not surpass the threshold, the data storage device 132 may also alert the host 100 of the errors).

Nicolaidis and Thiesfeld are analogous arts, because they are about error correction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Nicolaidis, with the feature of receiving a read command from a host for data object stored in a memory, checking the integrity of the data object stored in the memory before sending the data object to the host, and the memory alerting the host of errors in the data object by determining a first error indicator value from the check values from the data object and comparing the first error indicator value to a second error indicator value as disclosed by Thiesfeld, with the motivation to provide data integrity, as disclosed by Thiesfeld in par. [0020].

Regarding claim 10, the combination of Nicolaidis and Thiesfeld further discloses wherein the second circuit is further configured to obtain second data based at least in part on performing the error correction operation (see Nicolaidis, Fig 4, Fig 5, par. [0042]: first multiplexing circuit 7 sends (step F4) the data read in memory 1 to first stage logic circuit 3a. At the same time, detection circuit 5 examines the data to detect a possible error (step F5) and the correction circuit performs correction of the data (step F6), and see par. [0043]: If on the other hand an error is detected by detection circuit 5 (No output of F5), the latter then holds (step F7) the latches (4b . . . ) of the stages of order higher than 1 and (step F8) orders transmission of the corrected data to logic circuit 3a), the apparatus further comprising:
2a first buffer coupled with the first circuit and configured to receive the first 3data from the first circuit (see Nicolaidis, Fig 4, Fig 9, par. [0040]: The data read in memory 1 are first of all processed in logic circuit 3a of the first stage.  The processed data are then stored in the first stage latch 4a);  
4a second buffer coupled with the second circuit and configured to receive the 5second data from the second circuit (see Nicolaidis, Fig 9 par. [0050]: an additional latch 13, connected between the output of logic gate 12 and the third control input of multiplexing circuit 11, supplies a third control signal to the latter); and 
6a multiplexer coupled with the first buffer, the second buffer, and the 7interface, the multiplexer configured to output the first data from the first buffer or the second 8data from the second buffer to the interface based at least in part on the error correction operation (see Nikolaidis, Fig 9 par. [0051]: multiplexing circuit 11 transmits the additional data D applied to its third input to logic circuit 3a when the first control signal C has a first preset value (0 in the example represented) and transmits the data, read in the memory, applied to its first input, to logic circuit 3a when the first control signal C takes a second preset value).

Regarding claim 11, the combination of Nicolaidis and Thiesfeld further discloses wherein the second circuit is further configured to obtain second data based at least in part on performing the error correction operation (see Nicolaidis, Fig 4, Fig 5, par. [0042]: first multiplexing circuit 7 sends (step F4) the data read in memory 1 to first stage logic circuit 3a. At the same time, detection circuit 5 examines the data to detect a possible error (step F5) and the correction circuit performs correction of the data (step F6), and see par. [0043]: If on the other hand an error is detected by detection circuit 5 (No output of F5), the latter then holds (step F7) the latches (4b . . . ) of the stages of order higher than 1 and (step F8) orders transmission of the corrected data to logic circuit 3a), the apparatus further comprising:
3receive data comprising the first data or the second data;  
4store the received at the buffer; and  
5serially output subsets of the received data to the interface (see Nicolaidis, Fig 4 item 4a par. [0040]: The data read in memory 1 are first of all processed in logic circuit 3a of the first stage.  The processed data are then stored in the first stage latch 4a before being processed in the second stage logic circuit 3b. The second stage latch 4b stores the data processed by logic circuit 3b before sending them to a next stage).

Regarding claim 12, the combination of Nicolaidis and Thiesfeld further discloses a register configured to 2indicate output of the first data or the second data, wherein the buffer is configured to receive 3the first data from the first circuit or the second data from the second circuit based at least in 4part on a value stored in the register (see Nicolaidis, Fig 4 item 4b par. [0040]: The data read in memory 1 are first of all processed in logic circuit 3a of the first stage.  The processed data are then stored in the first stage latch 4a before being processed in the second stage logic circuit 3b. The second stage latch 4b stores the data processed by logic circuit 3b before sending them to a next stage).

Regarding claim 13, the combination of Nicolaidis and Thiesfeld further discloses a memory controller configured to change the value stored in the register 3based at least in part on the error in the first data (see Nicolaidis, Fig 4 par. [0043]: If an error is detected by detection circuit 5 (No output of F5), the latter then holds (step F7) the latches (4b .  . . ) of the stages of order higher than 1 and (step F8) orders transmission of the corrected data to logic circuit 3a.  Transmission of the corrected data is performed by means of first multiplexing circuit 7 which then receives on its control input a signal causing transmission of the signals applied to its second input by error correction circuit 6. When the corrected data have been sent to the first stage latch 4a, the whole of the system contains correct data and the latches of the stages of any order higher than 1 are then unheld).

Regarding claim 14, the combination of Nicolaidis and Thiesfeld further discloses a multiplexer that is configured to couple the buffer with the interface (see Nikolaidis, Fig 9 par. [0051]: multiplexing circuit 11 transmits the additional data D applied to its third input to logic circuit 3a when the first control signal C has a first preset value (0 in the example represented) and transmits the data, read in the memory, applied to its first input, to logic circuit 3a when the first control signal C takes a second preset value).

Regarding claim 15, the combination of Nicolaidis and Thiesfeld further discloses wherein the second circuit is configured to 2perform a single error correction (SEC) operation or a single error correction double error 3detection (SECDED) operation (see Nicolaidis, Fig 4 par. [0043]: If an error is detected by detection circuit 5 (No output of F5), the latter then holds (step F7) the latches (4b .  . . ) of the stages of order higher than 1 and (step F8) orders transmission of the corrected data to logic circuit 3a.  Transmission of the corrected data is performed by means of first multiplexing circuit 7 which then receives on its control input a signal causing transmission of the signals applied to its second input by error correction circuit 6).

Regarding claim 16, the combination of Nicolaidis and Thiesfeld further discloses:
the second circuit is further configured to obtain second data based at least in part on performing the error correction operation (see Nicolaidis, Fig 4, Fig 5, par. [0042]: first multiplexing circuit 7 sends (step F4) the data read in memory 1 to first stage logic circuit 3a. At the same time, detection circuit 5 examines the data to detect a possible error (step F5) and the correction circuit performs correction of the data (step F6), and see par. [0043]: If on the other hand an error is detected by detection circuit 5 (No output of F5), the latter then holds (step F7) the latches (4b . . . ) of the stages of order higher than 1 and (step F8) orders transmission of the corrected data to logic circuit 3a); and
the interface is configured to 2communicate the first data or the second data by a first channel and the indicator of the error 3by a second channel (see Nicolaidis, Fig 4 item 4b par. [0040]: The data read in memory 1 are first of all processed in logic circuit 3a of the first stage.  The processed data are then stored in the first stage latch 4a before being processed in the second stage logic circuit 3b. The second stage latch 4b stores the data processed by logic circuit 3b before sending them to a next stage, and see 4 par. [0043]: If an error is detected by detection circuit 5 (No output of F5), the latter then holds (step F7) the latches (4b .  . . ) of the stages of order higher than 1 and (step F8) orders transmission of the corrected data to logic circuit 3a.  Transmission of the corrected data is performed by means of first multiplexing circuit 7 which then receives on its control input a signal causing transmission of the signals applied to its second input by error correction circuit 6).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAZZAD HOSSAIN/Examiner, Art Unit 2111   
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111